 


113 HR 3528 IH: National All Schedules Prescription Electronic Reporting Reauthorization Act of 2013
U.S. House of Representatives
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3528 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2013 
Mr. Whitfield (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend and reauthorize the controlled substance monitoring program under section 399O of the Public Health Service Act. 
 
 
1.Short titleThis Act may be cited as the National All Schedules Prescription Electronic Reporting Reauthorization Act of 2013. 
2.Amendment to purposeParagraph (1) of section 2 of the National All Schedules Prescription Electronic Reporting Act of 2005 (Public Law 109–60) is amended to read as follows: 
 
(1)foster the establishment of State-administered controlled substance monitoring systems in order to ensure that— 
(A)health care providers have access to the accurate, timely prescription history information that they may use as a tool for the early identification of patients at risk for addiction in order to initiate appropriate medical interventions and avert the tragic personal, family, and community consequences of untreated addiction; and 
(B)appropriate law enforcement, regulatory, and State professional licensing authorities have access to prescription history information for the purposes of investigating drug diversion and prescribing and dispensing practices of errant prescribers or pharmacists; and. 
3.Amendments to controlled substance monitoring programSection 399O of the Public Health Service Act (42 U.S.C. 280g–3) is amended— 
(1)in subsection (a)(1)— 
(A)in subparagraph (A), by striking or; 
(B)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following: 
 
(C)to maintain and operate an existing State-controlled substance monitoring program.; 
(2)by amending subsection (b) to read as follows: 
 
(b)Minimum requirementsThe Secretary shall maintain and, as appropriate, supplement or revise (after publishing proposed additions and revisions in the Federal Register and receiving public comments thereon) minimum requirements for criteria to be used by States for purposes of clauses (ii), (v), (vi), and (vii) of subsection (c)(1)(A).; 
(3)in subsection (c)— 
(A)in paragraph (1)(B)— 
(i)in the matter preceding clause (i), by striking (a)(1)(B) and inserting (a)(1)(B) or (a)(1)(C); 
(ii)in clause (i), by striking program to be improved and inserting program to be improved or maintained; and 
(iii)in clause (iv), by striking public health and inserting public health or public safety; 
(B)in paragraph (3)— 
(i)by striking If a State that submits and inserting the following: 
 
(A)In generalIf a State that submits; 
(ii)by inserting before the period at the end and include timelines for full implementation of such interoperability; and 
(iii)by adding at the end the following: 
 
(B)Monitoring of effortsThe Secretary shall monitor State efforts to achieve interoperability, as described in subparagraph (A).; 
(C)in paragraph (5)— 
(i)by striking implement or improve and inserting establish, improve, or maintain; and 
(ii)by adding at the end the following: The Secretary shall redistribute any funds that are so returned among the remaining grantees under this section in accordance with the formula described in subsection (a)(2)(B).; 
(4)in the matter preceding paragraph (1) in subsection (d), by striking In implementing or improving and all that follows through (a)(1)(B) and inserting In establishing, improving, or maintaining a controlled substance monitoring program under this section, a State shall comply, or with respect to a State that applies for a grant under subparagraph (B) or (C) of subsection (a)(1); 
(5)in subsections (e), (f)(1), and (g), by striking implementing or improving each place it appears and inserting establishing, improving, or maintaining; 
(6)in subsection (f)— 
(A)in paragraph (1)(B) by striking misuse of a schedule II, III, or IV substance and inserting misuse of a controlled substance included in schedule II, III, or IV of section 202(c) of the Controlled Substance Act; and 
(B)by adding at the end the following: 
 
(3)Evaluation and reportingSubject to subsection (g), a State receiving a grant under subsection (a) shall provide the Secretary with aggregate data and other information determined by the Secretary to be necessary to enable the Secretary— 
(A)to evaluate the success of the State’s program in achieving its purposes; or 
(B)to prepare and submit the report to Congress required by subsection (k)(2). 
(4)Research by other entitiesA department, program, or administration receiving nonidentifiable information under paragraph (1)(D) may make such information available to other entities for research purposes.; 
(7)by redesignating subsections (h) through (n) as subsections (i) through (o), respectively; 
(8)in subsections (c)(1)(A)(iv) and (d)(4), by striking subsection (h) each place it appears and inserting subsection (i); 
(9)by inserting after subsection (g) the following: 
 
(h)Education and access to the monitoring systemA State receiving a grant under subsection (a) shall take steps to— 
(1)facilitate prescriber use of the State’s controlled substance monitoring system; and 
(2)educate prescribers on the benefits of the system both to them and society.; 
(10)by amending subsection (l), as redesignated, to read as follows: 
 
(l)PreferenceBeginning 3 years after the date on which funds are first appropriated to carry out this section, the Secretary, in awarding any competitive grant under title V that is related to drug abuse (as determined by the Secretary) and for which only States or tribes are eligible to apply, may give preference to eligible States with applications approved under this section, to eligible States or tribes with existing controlled substance monitoring programs that meet minimum requirements under this section, or to eligible States or tribes that put forth a good faith effort to meet those requirements (as determined by the Secretary).; 
(11)in subsection (m)(1), as redesignated, by striking establishment, implementation, or improvement and inserting establishment, improvement, or maintenance; 
(12)in subsection (n)(8), as redesignated, by striking and the District of Columbia and inserting , the District of Columbia, and any commonwealth or territory of the United States; and 
(13)by amending subsection (o), as redesignated, to read as follows: 
 
(o)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $7,000,000 for each of fiscal years 2014 through 2018.. 
 
